DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 37-45, in the reply filed on 3/25/2021 is acknowledged.
The following species were elected by Applicant:
Ion-containing solution – buffer solution (e.g. PBS);
Disease/condition to be treated – a method of wound healing; and 
Mode of administration – non-oral (e.g. transdermal)
Claims 27-36, 42 and 44-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2021.

Priority
No English translation of the certified copy of foreign priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

Claims 37-41 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, while being enabling for “treating cancer” or “alleviating cancer”, does not reasonably provide enablement for “prevention of cancer”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art. All of the factors have been considered with regard to the claim, with the most relevant factors discussed below:
(1 & 2 )The breadth of the claims and nature of the invention'. Claim 37 is directed to a method of preventing cancer by administering a plasma-activated liquid to a subject.
(3) The state of the prior art'. While there are publications that describe methods of treating/alleviating cancer, there is no evidence in the prior art that the claimed composition would prevent cancer from ever occurring. Thus, in short, the art recognizes treatment regimes for reduction in symptoms, but not in the prevention thereof.
(4 & 6) The amount of direction provided by the inventor and the existence of working examples: Applicant has not provided examples that demonstrate that the composition claimed is effective at preventing cancer. The instant specification has demonstrated that the composition when administered has an anti-cancer effect. Applicant has not demonstrated that when the composition administered, it would prevent cancer from occurring.
The level of predictability in the art: The prior art does not teach a method of preventing cancer by administering a therapeutic composition. Although some methods may aid in the treatment of cancer, there is nothing in the prior art that indicates that prevention is possible.
(7)    The quantity of experimentation'. Neither the instant specification nor the state of the art have demonstrated how therapeutic compositions, such as the composition claimed, can “prevent” cancer from occurring. An undetermined number of experimental factors utilizing a composition and its method for preventing/treating would have to be resolved by the practitioner and/or the patient for the following reasons: the factors are not sufficiently discussed in the specification to provide guidance to utilize the invention as claimed.
(8)    The level of skill in the art: The level of skill in the art would be high, mostly likely at the Ph.D. /MD level.
It is noted that the term “prevent” does not necessarily mean that something is kept from ever occurring, but such is an interpretation available to the Examiner that falls under the “broad and reasonable” standard for claim term interpretation as set forth in the MPEP at § 2111 and thus is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37-41 and 43 are is/are rejected under 35 U.S.C. 103 as being unpatentable over KR10-1409390, Nastuta (J. Phys. D: Appl. Phys. 44 (2011) ) and Scalzo (US 2004/0220614). KR’390 is cited on the 2/8/2019 IDS.
For ease of examination, the Examiner relied upon US Publication 2015/0110672 as an equivalent English translation of the Korean KR10-1409390 publication.  All citations henceforth to Yang are locations in the US Patent.
The instant claims are directed to a method of treating a wound in a subject in need thereof, by administration of the claimed composition to the subject.
Yang discloses a method of inducing apoptosis of disease cells and disease-causing microorganisms using plasma for a purpose of bio-medical applications comprising generating plasma via an atmospheric-pressure plasma jet using MEMS technology, plasma processing a buffer solution by irradiating the solution with the plasma, exposing, cells to the plasma-processed solution; and pectobacterium carotovorum and staphylococcus aureus (Yang – claims 1 and 3-4 and [0057]).
Regarding claim 38: While Yang doesn’t use the language of  “jetting” the plasma generated into the ion containing solution, the instant specification states that “the "plasma-activated liquid(liquid plasma)" used herein may be prepared by jetting plasma generated in an atmospheric-pressure plasma jet onto an ion- containingng solution. Specifically, the plasma-activated liquid is preferably prepared by generating plasma using an atmospheric-pressure plasma jet through microelectromechanical system (MEMS) technology; and applying the plasma to a solution for treatment, and more specifically, the plasma-activated liquid is prepared using a method disclosed in Korean Patent No. 10-1409390 ”  (instant specification, pg. 12), thus the limitations of claim 38 are taught.
Regarding claim 39: As discussed above, Yang teaches adding the jetted plasma into a buffer and teaches that a suitable buffer is PBS [0060].
Regarding claims 40-41: These claims recite properties of the plasma activated liquid.  As discussed above, the prior art teaches the claimed plasma activated liquid made in the same manner as described in the instant specification, therefore the plasma activated liquid of Yang and the liquid of the instant claims are expected to have the same properties absent evidence to the contrary.
While Yang taches the plasma-activated liquid to be used to kill bacteria, Yang doesn’t teach the use of the plasma liquid to treat a wound in a person in need thereof.
Nastuta discloses the stimulation of wound healing by helium atmospheric pressure plasma treatment.  In this study an atmospheric pressure plasma jet generated using a cylindrical dielectric-barrier discharge was applied for treatment of burned wounds on Wistar rats’ skin (Abs).  It was determined that the plasma can be used successfully for wound disinfection as an alternative to antibiotic therapy, especially when antibiotic resistant bacteria is encountered.  It was also found that the re-epithelization process was induced by means of plasma-modified polyurethane wound dressing and by direct plasma treatment of the wounds (pg. 2).  Nastuta achieved accelerated re-epithelization in plasma-jet treated skin lesions and it was thought that the high level of oxidative stress caused by the plasma jet 
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the plasma-activated liquid in an effective amounts of Yang to the wound of a subject as Nastuta teaches that plasma generated by atmospheric pressure jet can be used successfully to treat wounds and induce re- epithelization, thus it would have been prima facie obvious as a skilled artisan has good reason to pursue known options within his or her own technical grasp to achieve the predictable result of treating wounds.  One of skill in the art would have a reasonable expectation of success as Yang teaches a plasma activated liquid which uses helium as a reaction gas [0012] can used in biomedical applications to kill bacteria such as S.aureus and Scalzo teaches that microorganisms of the genus Staphylococcus are the most prevalent of all of the organisms associated with device-related surgical site infection. S. aureus and S. epidermidis are commonly present on patients' skin and as such are introduced easily into wounds [0031].
Claim 43 recites the plasma activated liquid is in a pharmaceutical composition form.  As the claim fails to recite any additional structure that must be present in the pharmaceutical composition, plasma activated liquid itself is deemed to read on a pharmaceutical composition. It is noted that the instant specification defines transdermal administration as “intradermal delivery of an effective amount of an active ingredient contained in a pharmaceutical composition by administering the pharmaceutical composition locally onto the skin,” as the prior art makes obvious locally delivering to the skin an effective amount of the plasma, the prior art make obvious a transdermal composition.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613